PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/394,611
Filing Date: 15 Oct 2014
Appellant(s): Popovic et al.



__________________
Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed December 16, 2020 appealing the Final office action dated 06/05/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112(b) rejection of claims 1 and 15 due to the lack of limitations explicitly directed to guided navigation of an endoscope, despite the preamble expressly identifying that as the intended use of the claim, is withdrawn given the interpretation of several of the claimed “modules” under 35 USC 112(f), those modules being described in the specification in conjunction with guided navigation of an endoscope (see those section provided below).
The 35 USC 112(b) rejection of claims 1 – 12, prompted by the interpretation of the term “guidance module” under 35 USC 112(f), is withdrawn solely as to the definiteness of the term “guidance module,” given the disclosure on pg. 10, line 6 – pg. 11, line 12 and figures 2A – 2C and 3B of the originally filed specification.  

(2) Response to Argument
	Summary
	Appellant argues that the disclosure as shown in figures 1 and 4 of the specification and at page 8, line 12 – page 11, line 22 illustrating the functions of the modules renders the 
	Appellant admits that the Prisco reference discloses an equivalent structure to the guidance indicator 206 as shown in figures 2A and 2B in the specification, specifically 1511 – 1513 (see figure 15 of Prisco) (Appeal Brief, paragraph spanning pages 13 – 14).   Appellant continues by arguing that neither the Prisco reference nor the Strommer reference illustrate alternative embodiments as illustrated in figures 2A, 2B and 3B of the specification, that the operating principles of Prisco negates modification to incorporate features of the claims and that the inclusion of the Strommer reference would not yield a path of current motion of the endoscope onto the display of the second set of images.  
	The position of the Office is that many of the alternative embodiments are not claimed (e.g. while the claims require a visual trail (claim 5), they do not require an endoscope trace 208; while the claims require an angular indicator (claim 7), they do not require a dial 210; no claim is seen to correspond to orienting indicator 320).  The alternative embodiments are shown or suggested by Prisco by the reliance on 3-D arrows that may be proportional to the magnitude of translated vectors (Fig. 15; [0067]) to illustrate distance, given that a vector inherently is representative of magnitude and direction.  The narrowing of the claim limitations 
	The position of the Office regarding modification of Prisco is that there is no evidentiary basis and no teaching away that supports the assertion that the reference may not be modified.
	The position of the Office regarding the inclusion of the Strommer reference is that there is no evidentiary basis and no teaching away that supports the assertion that the inclusion would not yield a path of current motion of the endoscope onto the display of the second set of images.  To the contrary, Fig. 17 and [0247] clearly suggest a path of current motion of the endoscope onto the display of the second set of images, rendering obvious the claim limitations.

	Arguments
	Appellant presents arguments as to the appropriateness of the rejection under 35 USC 112(b) prompted by the interpretation of the claim elements “registration module”, “selection module”, “actuation module” and "direction module” under 35 USC 112(f).  Specifically, appellant argues that, as the specification provides a description of the registration, selection, actuation and direction modules (see page 8, line 16 – page 11, line 12 and figure 4), the modules particularly point out and distinctly claim the program as claimed and disclosed. 
	A review of the specification reveals that the “registration module” is configured to “register … images,” the “selection module” is configured to “receive selected areas of interest … and transform the selected areas of interest” (pg. 2, lines 10 – 19).  The sole other portion discussing the registration module and selection module is found on page 8, line 16 – page 9, 
	Per MPEP 2181(II)(B): “the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.” The disclosure in the specification and figures amounts to a mere reference to computer with appropriate programming.  This is specifically identified as being deficient in MPEP 2181: “mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” 
	Further, the registration and selection modules are specifically linked: “Selection module … transforms the selected areas of interest … using the registration transformation determined in registration module” (page 8, line 23 – page 9, line 2).  There are several types of registration techniques available in the art, be it a pixel classification approach, geometric model matching using a transformation matrix or flexible geometric model matching, as three examples (although additional approaches may be available).  Appellant did not identify any technique to achieve registration, relying on “Registration is performed as is known in the art” (page 8, line 18).  This amounts to identifying a “registration module” as a “black box” specifically prohibited in MPEP 2181(II)(B).

	A review of the specification reveals that the “direction module … determines a direction from the current center of the endoscope image to the selected areas of interest” (page 9, lines 7 – 8).  The sole other portion discussing the direction module is found on page 10, line 24 – page 11, line 7.  No process steps, algorithm, flow chart or any explanation of how the computer or the computer component performs the claimed function of a direction module is provided.  This amounts to identifying a “direction module” as a “black box” specifically prohibited in MPEP 2181(II)(B).
	For the convenience of the board, the cited portions of the specification of the instant application are provided.
Page 2, lines 10 – 23
A system for guided endoscope navigation includes a registration module configured to, using a processor, register a first set of images with a second set of images of an endoscope.  A selection module is configured to receive selected areas of interest on the first set of images and transform the selected areas of interest to an endoscope coordinate frame.  A guidance module is configured to overlay guidance tools onto the second set of images to permit a user of the endoscope to navigate to the selected areas of interest.  


Page 8, line 16 – page 9, line 2
Program 116 may include registration module 118, which is configured to perform registration between images 112 (e.g., preoperative images and/or intraoperative images) and scope (e.g., endoscope) images 114.  Registration is performed as is known in the art. 
 Program 116 may also include selection module 120, which is configured to allow a user (e.g., a surgeon) to select areas of interest on the preoperative and intraoperative images 112 (e.g., CT or x-ray).  For example, a selected area of interest may be a target bypass artery in a coronary artery bypass grafting procedure.  Selection module 120 may include the use of display 134 and user interface 136 to facilitate this selection.  Selection module 120 then transforms the selected areas of interest from the preoperative and/or intraoperative image coordinate frame to the endoscope coordinate frame using the registration transformation determined in registration module 118.

Page 9, lines 7 – 12
Direction module 124 determines a direction from the current center of the endoscope image to the selected areas of interest to overlay a directional indicator onto the endoscope image.  Referring for a moment to FIG. 2A, an endoscope image including overlaid indicators 200 is illustratively depicted, in accordance with one embodiment.  A directional indicator 206 is overlaid on an endoscope image to show the direction from the center of the endoscope image 
202 to the selected areas of interest 204.

Page 10, line 24 – page 11, line 7
In yet another embodiment of the present principles, direction module 124 of FIG. 1 may overlay anatomical reference directions onto the endoscope image.  As preoperative and intraoperative images 112 are registered with endoscope images 114 by registration module 118, the anatomical reference directions of the preoperative and intraoperative images are determined.  The anatomical reference directions are transformed into the endoscope coordinate system and overlaid onto the endoscope image.  Anatomical reference directions may include, but are not limited to, anterior/posterior, left/right and head/foot directions.  Other anatomical directions are also contemplated.

Page 11, lines 13 – 22
In one embodiment of the present principles, program 116 of FIG. 1 may also include actuation module 130 to further aid the user in navigating the endoscope 102.  Actuation module 130 is configured to pre-orient camera 106 using actuated platform 104 such that a coordinate system of the camera corresponds with a preferred coordinate system of the user.  Actuation module 
130 receives the direction a user prefers to correspond to the, e.g., upwards direction.  For example, a user may physically move the endoscope in the preferred upwards direction.  The angle between the physical motion of the endoscope and the true upwards direction of the endoscope image is computed and passed as an input to the actuated platform, which pre-orients the camera accordingly.  It is noted that the corresponding direction is not limited to the upwards direction, but rather may include any direction.

	Appellant presents arguments as to the appropriateness of the 35 USC 103(a) rejection. Specifically, appellant argues that the Prisco reference fails to describe a registration of the endoscopic images to the patient computer model, and further fails to describe a registration of the endoscopic images to any preoperative images as encompassed by the aforementioned limitations of independent claims 1 and 15.  
	Prisco explicitly discloses that “positions of landmarks within the patient may be based upon preoperative measured data such as generated by Computer Axial Tomography (CAT), Magnetic Resonance Imaging (MRI), or X-rays” and that “the patient's body … is referenced to the fixed reference frame and the landmarks are registered with the patient's body so that their positions are determinable in the fixed reference frame by their respective positions in the patient's body” and using landmarks “allows the method described herein to provide directional guidance to landmarks in front of the endoscope tip 112 (i.e., between the current position of the endoscope tip and the target site)” [0064] (emphasis added).  It is noted that “preoperative measured data” as contemplated by Prisco is solely acquired via imaging 
Appellant also argues that the Prisco reference fails to describe any transformation of the endoscopic image into a coordinate system of the patient computer model for any reason (e.g., for path planning and/or guided display purposes) thereby negating any need for a registration of the endoscopic images to the patient computer model, and further fails to describe any transformation of the endoscopic image into a coordinate system of any preoperative images for any reason (e.g., for path planning and/or guide display purposes) thereby negating any need for a registration of the endoscopic images to any preoperative images.
	Prisco, as noted above regarding [0064], is reliant on positions of landmarks within a patient. Prisco further discloses “the vectors … are then transformed from the fixed reference frame to a reference frame associated with the endoscope tip 112 (or camera 141) by the display processor” [0065].  The fixed reference frame of Prisco is considered equivalent to the claimed coordinate system of the patient computer model and the reference frame associated with the endoscope tip is considered equivalent to the claimed endoscope coordinate frame.  Prisco clearly indicates a transformation between fixed reference frame to a reference frame associated with the endoscope tip.  It is noted that the landmarks of Prisco are also registered to the fixed reference frame.
	Appellant admits that “paragraph [64] of Prisco teaches a registration of patient landmarks in a preoperative image to a patient body referenced to the fixed reference frame” (Appeal Brief, page 22, paragraph (3)). Appellant continues by stating that “Prisco does not 
Appellant further contends that Prisco fails to describe a directional indicator being derived from a path of a current motion of the endoscope as encompassed by the limitations of claim 1 and 15.  It is noted that claims 1 and 15 are silent as to directional indicators.  Claims 4, 7, 12, 18, 21 and 26 contain limitations directed to overlaying a directional indicator, but are silent as to any derivation of that indicator.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., deriving a directional indicator from a path of current motion of an endoscope) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Appellant also argues that, as Prisco is exclusively directed to generating and displaying vectors indicating a direction relative to a current endoscopic image that a tip of the endoscope must be steered to reach landmarks, Prisco negates a need for a display of a path of a current motion of the endoscope within a current endoscopic image.  Appellant presents this statement without objective evidence.  The disclosure of Prisco in [0054] that “a full recording of the endoscopic procedure may be stored in the memory device,” in [0062] that “a vector connecting the current position of the endoscope tip 112 to the position of each landmark to path from an entry point to a target site in the patient” (emphasis added) are seen to suggest that a display of a current path of the endoscope is utilized and desirable. 
	Appellant admits that the Prisco reference discloses an equivalent structure to the guidance indicator 206 as shown in figures 2A and 2B in the specification (Appeal Brief, paragraph (6) page 23).   Appellant continues by arguing that the Prisco reference does not illustrate a motion indicator 208 as shown in figure 2A of the specification.   It is noted that the specific motion indicator 208 as shown in figure 2A of the specification is not claimed.  The claims require a “visual trail” (claim 5).  A “visual trail” is shown or suggested by Prisco by the reliance on 3-D arrows that may be proportional to the magnitude of translated vectors (Fig. 15; [0067]) to illustrate distance given that a vector inherently is representative of magnitude and direction.  The narrowing of the claim limitations in claim 5 is seen to impart further software based structure, therefore removing those claims from interpretation under 35 USC 112(f).
	Appellant concludes the arguments directed solely at the Prisco reference by stating that “the operating principles of Prisco negates a modification to incorporate the aforementioned limitations of the claims” on appeal.   As there is no evidentiary basis presented and no teaching away that supports the assertion that the reference may not be modified is found in the reference, and the disclosure of Prisco at [0054, 0062 – 0063] is seen to 
	Appellant continues by arguing that the Strommer reference does not describe or teach a modification of Prisco to incorporate the limitations of the claims on appeal.  Specifically, appellant alleges that Strommer fails to describe, teach or suggest a directional indicator being derived from a path of a current motion of the endoscope as encompassed by claims 1 and 15. Appellant also contends that the illustrations as made in Fig. 17 of Strommer are only of “a past path taken by an imaging catheter” (Appeal Brief, pg. 24, final paragraph).  Appellant also argues that the set of images in Strommer are not endoscopic and that “if an endoscope was being navigated in accordance with trajectory 608, a current motion of any device within the organ will not exactly match the trajectory and thus the trajectory would not be an indication of a current motion of the device.”
	As a preliminary matter, claims 1 and 15 are silent as to any derivation of a directional indicator.  Strommer discloses an overlay of the claimed at least one guidance tool, i.e. a trajectory representation 608, onto an internal three-dimensional navigation image, the guidance tool “following the current location of the surgical tool” (emphasis added) (see [0247]; Fig. 17).   It is noted that Prisco was relied upon to teach use of endoscopic images (Abstract).  Regarding appellant’s hypothetical “if an endoscope was being navigated” statement, as the device of Strommer is “following the current location of the surgical tool” (emphasis added) (see [0247]; Fig. 17), the combination of Prisco in view of Strommer is seen to disclose or suggest a device capable of satisfying the hypothetical operation as proposed by appellant.
st paragraph).  To the contrary, Strommer, at least in Fig. 17 and [0247] is seen to disclose and/or suggest display of a current path of a surgical tool.  In combination with the Prisco reference, this tool is seen to be an endoscope (Abstract).  
No evidence has been presented as to the inoperability of the combination of the Prisco and Strommer references, nor has a teaching away been found in the references to refute the conclusion of obviousness.
	Appellant’s further arguments rely on positions rebutted above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an